Title: From Thomas Jefferson to John Nicholas, 18 August 1807
From: Jefferson, Thomas
To: Nicholas, John


                        
                            Dear Sir
                            
                            Monticello Aug. 18. 07.
                        
                        Your favor of the 2d. did not reach me till yesterday. that from Genl. Hall, communicating the patriotic
                            resolutions of the county of Ontario, was recieved the day before. considering War as one of the alternatives which
                            Congress may adopt on the failure of proper satisfaction for the outrages committed on us by Great Britain, I have thought
                            it my duty to put into train every preparation for that which the Executive powers & the interval left for their
                            exercise, will admit of.
                        Whenever militia take the field of actual service, the deficiencies of their arms are of course supplied from
                            the public magazines. and the law also permits us to lend arms to volunteers engaged, and training for immediate service.
                            in no case is the loan of arms to militia, remaining at home, permitted or practised.
                        The establishment of deposits of arms, to be resorted to when occasion presses, is within the Executive
                            direction. a distribution of these deposits, wherever there may be occasion, & in proportion to the probable occasion,
                            either defensive or offensive, is one of the branches of preparation which circumstances call on us to make. it will be
                            done in due time: & altho’ nothing specific can now be said, yet I may safely assure you, that whenever we proceed to
                            settle the general arrangement, the section of country which is the subject of your letter, shall recieve a just portion
                            of our attention & provisions.
                        I learn with particular satisfaction that volunteers will be readily engaged on that part of our frontier. it
                            is a quarter in which they will be particularly useful. I presume that, in consequence of the call on the several states,
                            the Governor will have put the engagement of volunteers into such a course as will avail us of the favorable disposition
                            which prevails towards that service. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    